MEMORANDUM **
Andrey Eduardo Castillo appeals the sentence imposed following his guilty plea to possession of methamphetamine with intent to distribute, and possession of cocaine with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1). We affirm.
The district court did not clearly err when it refused to award Castillo a downward adjustment under U.S.S.G. §§ 2Dl.l(b)(6), 5C1.2(a)(l)-(5) because it found that Castillo had not “truthfully provided to the Government all information and evidence” he had. See United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir.1996). Considering Castillo’s inconsistent statements as well as the contradictory evidence the government provided, the district court did not clearly err by finding that Castillo’s proffer at the sentencing hearing lacked necessary candor.
Pursuant to 18 U.S.C. § 3553(c)(1), the district court adequately explained why it sentenced Castillo to a mid-range sentence of 120 months.1 The explanation given by the court included individual considerations of Castillo’s dishonesty and evidence of a pattern of criminal activity. No more is required under the statute. See United States v. Duran, 37 F.3d 557, 560-61 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The parties both note that the district court's written judgment erroneously states that Castillo was sentenced to 108 months. We agree with the government that this error may easily be corrected by the parties with a Rule 36 motion in the district court. See Fed. R.Crim.P. 36.